DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
For examination purposes of the instant set of claims, the effective filing date for available prior art is the date of the earliest English language filing which is 10/1/2019. See Non-Final Rejection dated 3/6/2020 for discussion on priority.
Claim Interpretation
Regarding the limitations “long-term temperature resistance” and “short term-temperature resistance” [Claims 22, 23], see Non-Final Rejection dated 3/6/2020 for treatment of limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 20-21, 25-26, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mucha (US 7,105,759) in view of Wykoff (US 2015/0140337).
Regarding Claims 16, 31, Mucha discloses: a household appliance (10), comprising: an operating element (22), the operating element comprising: a base body (62) having a material (column 2, line 67 to column 1, line 1, plastic) comprising a matrix and a filler (column 3, line 1, diffusant) embedded in the matrix, the filler having a percentage by weight of some value of the material and configured to {increase a mechanical strength of the material and to increase a chemical resistance of the material}; and a single light source (44) disposed adjacent a rear portion of the base body; wherein the material of the base body is configured to {scatter a light produced by the single light source}, such that the light is {not direction-dependent} and an entirety of the base body is {illuminated homogeneously by the single light source} (column 3, line 2 describes uniform illumination); wherein the single light source is {configured to activate when the operating element is moved from a rest position to select a specific function of the household appliance}.
Mucha does not disclose: the percentage by weight of the filler is 5%-30%.
Wykoff teaches: the percentage by weight of the filler is 5%-30% (Table 1; see also paragraph [0009]), for the purpose of providing a product with enhanced strength (paragraph [0004]). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, Mucha already discloses the general conditions of the claim as Mucha discloses that the filler has some percentage by weight of the material and Wykoff demonstrates that the weight percentage of the filler is a variable one of ordinary skill in the art is motivated to optimize.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Mucha with: the percentage by weight of the filler is 5%-30%, as taught by Wykoff, for the purpose of providing a product with enhanced strength.
Regarding Claim 17, Mucha discloses: wherein the base body is made of the material (fig 1-3).
Regarding Claim 18, Mucha discloses: wherein the matrix is a transparent plastic matrix (column 2, line 67 to column 3, line 1) and the filler is configured to {provide a predefined scattering for light coupled into the material}.
Regarding Claim 20, Mucha in view of Wykoff (subsequently referred to as “Mucha et al”) discloses: wherein the filler is made of glass fibers (Wykoff, paragraph [0002]), glass balls, carbon fibers, aramid fibers, pigments and/or mineral fillers.
Regarding Claim 21, Mucha et al discloses: wherein the mechanical strength of the material has a modulus of elasticity greater than 3300 MPa (Wykoff, paragraph [0040]; Table 1).
Regarding Claims 25, 26, Mucha et al discloses: wherein the filler has a percentage by weight of 10% - 20% of the material [Claim 25], wherein the filler has a percentage by weight of 12% - 17% of the material [Claim 26] (Wykoff, paragraph [0009]).
Regarding Claim 30, Mucha discloses: wherein the operating element is configured as a slide control, an operating knob (figs 1-3), a rotating knob (figs 1-3), a key, a switch and/or a button.
Regarding the functional limitations denoted by “{}” above, apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Mucha et al discloses an identical, or substantially identical, device in comparison to the device claimed and thus Mucha et al anticipates the claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Therefore, the claimed functions are presumed to be inherent to- Mucha et al.  See MPEP 2112.01(I) and 2114.  
Claims 16-18, 20, 22-26, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mucha (US 7,105,759) in view of Aoki (US 2015/0315365).
Regarding Claims 16, 31, Mucha discloses: a household appliance (10), comprising: an operating element (22), the operating element comprising: a base body 
Mucha does not disclose: the percentage by weight of the filler is 5%-30%.
Aoki teaches: the percentage by weight of the filler is 5%-30% (Table 3; see also paragraph [0254]), for the purpose of providing a product with high rigidity and high heat resistance (paragraph [0001]). 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, Mucha already discloses the general conditions of the claim as Mucha discloses that the filler has some percentage by weight of the material and Aoki demonstrates that the weight percentage of the filler is a variable one of ordinary skill in the art is motivated to optimize.

Regarding Claim 17, Mucha discloses: wherein the base body is made of the material (fig 1-3).
Regarding Claim 18, Mucha discloses: wherein the matrix is a transparent plastic matrix and the filler is configured to provide a predefined scattering for light coupled into the material (figs 1-3).
Regarding Claim 20, Mucha in view of Aoki (subsequently referred to as “Mucha et al”) discloses: wherein the filler is made of glass fibers (Aoki, paragraph [0223]), glass balls, carbon fibers, aramid fibers, pigments and/or mineral fillers.
Regarding Claims 22, 23, Mucha et al discloses: wherein the material has a long-term temperature resistance of above 100°C and a short-term temperature resistance of above 120°C [Claim 22], wherein the material has a long-term temperature resistance of above 1 10°C and a short-term temperature resistance of above 120°C [Claim 23] (Aoki, paragraphs [0332] and [0357]; Table 4).
Regarding Claim 24, Mucha et al discloses: wherein the filler is made of glass fibers with a diameter of 10 - 20 µm (Aoki, paragraph [0223]).
Regarding Claims 25, 26, Mucha et al discloses: wherein the filler has a percentage by weight of 10% - 20% of the material [Claim 25], wherein the filler has a percentage by weight of 12% - 17% of the material [Claim 26] (Aoki, paragraph [0254]; Table 3).
Regarding Claim 30, Mucha discloses: wherein the operating element is configured as a slide control, an operating knob (figs 1-3), a rotating knob (figs 1-3), a key, a switch and/or a button.
Regarding the functional limitations denoted by “{}” above, apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In the instant case, Mucha et al discloses an identical, or substantially identical, device in comparison to the device claimed and thus Mucha et al anticipates the claimed structure.  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Therefore, the claimed functions are presumed to be inherent to- Mucha et al.  See MPEP 2112.01(I) and 2114.  
Claims 19, 28-29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mucha (US 7,105,759) in view of Aoki (US 2015/0315365), as applied to Claims 16 and 31 above, in view of Fleissner (DE 10 2014 201 430).	Re 19, Mucha et al discloses the limitations of Claim 16 (see rejection above).
Mucha is silent on the specific plastic material and thus does not disclose: wherein the transparent plastic matrix is made of polyamide.

Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to have provided Mucha with: wherein the transparent plastic matrix is made of polyamide; as taught by Fleissner, for the purpose of providing a material that is relatively insensitive to cracks.
Re 28, 29, Mucha et al discloses the limitations of Claim 16 (see rejection above).
Mucha does not disclose: a facility configured to supply a pattern on the base body, with the pattern capable of being lit by light coupled into the base body [Claim 28], wherein the pattern includes numbers, letters and/or symbols [Claim 29].
Fleissner teaches: a facility configured to supply a pattern on the base body, with the pattern capable of being lit by light coupled into the base body [Claim 28], wherein the pattern includes numbers, letters and/or symbols [Claim 29] (figs 5 and 6; translation, paragraph [0066]); for the purpose of reflecting a multiple number of modes of operation (translation, paragraph [0066]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Mucha with: a facility configured to supply a pattern on the base body, with the pattern capable of being lit by light coupled into the base body [Claim 28], [Claim 29]; as taught by Fleissner, for the purpose of utilizing symbols that can communicate information to a user of the device, that the user of the device finds aesthetically pleasing, and/or reflecting a multiple number of modes of operation.
Regarding Claim 32, Mucha et al discloses the limitations of Claim 31 (see rejection above).
Mucha does not disclose: wherein the household appliance is configured as a cooking appliance and/or a water-conducting household appliance.
Fleissner teaches: wherein the household appliance is configured as a cooking appliance and/or a water-conducting household appliance (translation, paragraph [0049]).
Mucha discloses (see column 1, lines 28-31) that illuminated knobs provide the benefit of identifying the location or setting of a knob in dark environments. Fleissner demonstrates that it is known to one of ordinary skill in the art to use an illuminated knob on a cooking appliance and/or a water-conducting household appliance. In other words, Fleissner demonstrates that one of ordinary skill in the art is reasonably motivated to consider providing a cooking appliance and/or water-conducting household appliance with an illuminated knob. Therefore, one of ordinary skill in the art is reasonably motivated to consider implementing the illuminated knob disclosed by Mucha within a cooking appliance and/or water-conducting household appliance, as taught by Fleissner, for the purpose of implementing an illuminated knob on a cooking appliance and/or water-conducting appliance that can have its location or setting identified in a dark environment. 

Response to Arguments
	Fleissner (DE 10 2014 201 430) has been replaced by Mucha (US 7,105,759) within the instant Office Action. Accordingly, the instant Office Action has been made Non-Final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN J MCGOVERN/Examiner, Art Unit 3656    

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656